DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2013/027489 A1 (USPUB equivalent 20140212676A1 used to cite paragraphs) issued to DIC in view of WO 2017/169244 A1 also issued to DIC. (USPUB equivalent 20200332048A1 used to cite paragraphs)
Regarding Claim 1, where Applicant seeks a synthetic leather comprising at least a base (i), an adhesive layer (ii), and a skin layer (iii), the adhesive layer (ii) being formed of a urethane resin composition including a urethane resin (A) and water (B), the urethane resin (A) being produced using an aromatic polyisocyanate (a1) as a raw material, and the the skin layer (iii) being formed of a urethane resin composition including an anionic urethane resin (X) having an anionic group concentration of 0.15 mmol/g or less and water (Y); Applicant is directed to the teachings of WO ‘489 discloses at § 18-22; §46; and claims 1-5, a synthetic leather comprising at least a base (i), an adhesive layer (ii), and a skin layer (iii), the adhesive layer (ii) being formed of a urethane resin composition including a urethane resin (A) and water (B), the skin layer (iii) being formed of a urethane resin composition including an anionic urethane resin (X) having an anionic group concentration of 0.15 mmol/g or less and water (Y).
	WO ‘489 does not teach that the urethane resin (A) is produced using an aromatic polyisocyanate as a raw material.  This is remedied by the teachings of WO 2017/169244 A1.
	The difference seems to be a distinctly high peel strength and this is taught by WO 2017/169244 A1.  Specifically, at example 1 and  §78 the instant references shows the same advantages as sought by the present application, in that they too want a  distinctly high peel strength.  Therefore, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to have used the urethane resin produced using an aromatic polyisocyanate as a raw material as the resin of choice in WO ‘489. One would have been motivated to do so in order to have a composite leather which uses an adhesive with markedly high peel strength.
	Regarding Claim 2, where Applicant seeks that the synthetic leather according to claim 1, wherein the aromatic polyisocyanate (a1) includes toluene diisocyanate; Applicant is directed to WO ‘244 (USPUB equivalent 20200332048A1 at §0011). Also taught by WO ‘489 at §0046.
Regarding Claims 3 and 6, where Applicant seeks that the urethane resin (A) has an aromatic ring concentration of 0.1 to 2.5 mol/kg; Applicant is directed to WO ‘498 § 0022.)
	Regarding Claim 4, where Applicant seeks that the synthetic leather according to claim 1, wherein the urethane resin (A) has a weight-average molecular weight of 2,000 to 150,000; Applicant is directed to WO ‘244 (USPUB equivalent 20200332048A1 at §0027, 0054, 0085 and example 2).  Also taught by WO ‘489 USPUB 20140212676A1 at §0081.
	Regarding Claims 5, 10-16 where Applicant seeks that the anionic group included in the anionic urethane resin (X) is a sulfonyl group; Applicant is directed to WO ‘244 (USPUB equivalent 20200332048A1 at §0014, 0016 and 0018.)  Also taught by WO ‘489 USPUB 20140212676A1 at §0020, 0022, 0024, 0025 and 0044.
	Regarding Claims 7-9, where Applicant seeks that the synthetic leather, wherein the urethane resin (A) has a weight-average molecular weight of 2,000 to 150,000; Applicant is directed to WO ‘244 (USPUB equivalent 20200332048A1 at §0027, 0054, 0085 and 0090-0096.)  Also taught by WO ‘489 USPUB 20140212676A1 at §0081.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/734,671 (USPUB 2021/0230799 A1).  The claims filed on 12/03/2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical , they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-16 of the current application.  Both the instant application and the those of 15/734,671 make a synthetic leather that structurally and compositionally have the same base material, same adhesive, same skin.  Both applications also further require an aromatic polyisocyanate, which can include toluene diisocyanate.
This is a provisional nonstatutory double patenting rejection.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/734,613 (USPUB 2021/0230800).  The claims filed on 12/03/2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical , they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-16 of the current application.  Both the instant application and the those of 15/734,613 make a synthetic leather that structurally and compositionally have the same base material, same adhesive, same skin.  Both applications also further require an aromatic polyisocyanate, which can include toluene diisocyanate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP